Citation Nr: 1827924	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-31 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 18, 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied service connection for OSA.  On October 22, 2010, the Veteran submitted additional evidence in the form of his wife's statements concerning his OSA.  As this was new and material received within the one year appeal period of the October 2010 rating decision, that decision was not final.  38 C.F.R. § 3.156(b) (2017).

In his September 2014 substantive appeal via VA Form 9, the Veteran requested a hearing at the RO before a Veterans Law Judge.  However, in October 2014, the Veteran withdrew his request.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's OSA is related to active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for OSA are met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In this case, the Veteran's service treatment records (STRs) do not reflect any complaints, treatments, or diagnosis of OSA.  

VA treatment records in November 2007 reflect that for the past 16 years, the Veteran had trouble sleeping at night, was sleepy all day, stopped breathing at night for unknown durations, snored loudly, was tired all the time, and had fallen asleep mid-conversation.  The Veteran reported that he was awakened by his own snoring and snorting noises, and that he could not sleep on his back because of difficulty breathing.  He stated that he was fatigued upon waking and fell asleep during the day.  The physician found that the Veteran's history and clinical findings were consistent with OSA with oxygen desaturation.  In December 2007, a sleep study test indicated a diagnosis of moderate OSA, and the Veteran was given a continuous positive airway pressure (CPAP) machine.

In an October 2010 statement, the Veteran's wife reported that the Veteran was constantly tired since he returned from Desert Storm in 1991.  In the evenings, the Veteran came home after work and fell asleep in his chair until dinner.  After dinner, he returned to his chair to watch television but fell asleep as soon as he sat down.  She explained that the Veteran thought his symptoms might be due to malaria and was given tablets, and that shortly thereafter he was diagnosed with a seizure disorder.  Since then, she reported that any time he brought up his symptoms he was told they were a side effect of his medication.  She stated that the Veteran's symptoms continued unchanged throughout the years even after his seizure was under control.  She reported that he snored loudly, that it appeared as if he were holding his breath, and that he would jerk and wake her up.  She explained that finally forced him to see a doctor when he fell asleep at the wheel while at a drive-thru.  She reported that since he started using the CPAP, he stayed awake, watched television, and held conversations without falling asleep.

In a September 2015 statement, R.J.W. stated that he was the Veteran's First Sergeant in Germany after he returned from Desert Storm.  He explained that during training, the Veteran slept in another area because of his snoring, which kept up the other soldiers.

In a September 2015 statement, K.C. explained that she and her husband had known the Veteran and his wife since 1977 and were stationed in Germany at the same time as them.  She stated that the Veteran would fall asleep or be just about to fall asleep watching movies, playing cards, or in the mid-conversation.  She stated that the Veteran appeared very tired many times and that he would fall asleep within five minutes of sitting down.  She reported that he snored very loudly.  She stated that the Veteran's sleeping problems seemed to worsen after he came back from Desert Storm in 1991 in that his snoring was louder, she would hear him stop breathing, and he seemed to gasp for air.  Over the years, she explained that she had conversations with the Veteran's wife regarding the wife's concerns about the Veteran's apneas.

A November 2015 VA examination report reflects the Veteran's complaints that he was tired all the time and never felt rested during the day.  The Veteran reported that he used to fall asleep while someone was talking to him and that prior to getting his CPAP he had fallen asleep at the drive-thru.  The examiner noted the Veteran's OSA diagnosis in December 2007, but observed that the Veteran was discharged in 1995 and there was no evidence that he had a diagnosis prior to December 2007.  As such, the examiner opined that the Veteran's OSA did not occur during active duty.  She also noted that between the Veteran's 1995 discharge and his sleep study in 2007, there was no evidence that the Veteran complained of daytime sleepiness and falling asleep while driving.  The examiner acknowledged the Veteran had a seizure disorder and was on Tegretol since approximately 1991, and that known side effects included dizziness and drowsiness.  The examiner opined that there was no evidence that OSA was caused by or occurred during military service.  She referenced to current available literature that pointed to the strongest risk fact for OSA being obesity, and that at the time of his diagnosis the Veteran weighed 361 pounds and had a BMI of 50.5, which was morbid obesity.

Given the evidence of record, the Board finds that the evidence is in relative equipoise and that service connection for OSA is warranted.  While the November 2015 VA examiner addressed the Veteran's statements that he was tired all the time and fell asleep while talking to people, she opined that the Veteran's OSA was less likely than not related to service because the Veteran was obese at the time of his 2007 sleep study test, and obesity was a strong risk factor for OSA.  She also stated that the Veteran's STRs were negative for complaints, treatments, or diagnosis of OSA, and that the evidence did not reflect any complaints of daytime sleepiness and falling asleep while driving.  However, the examiner did not address the lay statements that the Veteran had apneas starting shortly after he returned from Desert Storm in 1991 and prior to his seizure diagnosis, as well as his symptoms of loud snoring, daytime fatigue and drowsiness.  Further, the November 2007 VA physician suspected OSA based on the Veteran's personal and clinical history, which included daytime sleepiness, loud snoring, trouble sleeping at night, apneas at night for unknown duration, and falling asleep mid-conversation.  The Board notes that these symptoms are the same as the ones the Veteran, his wife, and K.C. described the Veteran experiencing during service prior to his OSA diagnosis and use of CPAP device.  

The above reflects that the evidence before the Board as to the issue of whether the diagnosed OSA is related to service consists of an inadequate negative VA nexus opinion and competent, credible lay testimony indicating that the Veteran has since service had symptoms that were later diagnosed as OSA.  In these circumstances, a remand for another VA opinion on this issue could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Rather, as the evidence is at least evenly balanced as to whether the Veteran's OSA had its onset in service, the Board will resolve the reasonable doubt created by this relative equipoise in the evidence in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for OSA is therefore warranted.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

Entitlement to service connection for OSA is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


